   Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 1 of 14 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

EMERSON QUIET KOOL CO. LTD., and
HOME EASY LTD.,

                              Plaintiffs,                          C.A. No. _________

               v.                                             JURY TRIAL DEMANDED

EMERSON ELECTRIC CO.,

                              Defendant.

                                            COMPLAINT

       Plaintiffs Emerson Quiet Kool Co. Ltd. and Home Easy Ltd., by and through their

undersigned counsel, bring this action against Defendant Emerson Electric Co. and allege as

follows:

                                  NATURE OF THE ACTION

       1.      Shortly after executing an agreement expressly consenting to the registration of a

trademark owned by Plaintiff’s successor, Defendant breached that agreement by registering

Plaintiffs’ trademark, and then promoting and distributing goods bearing that trademark.

       2.      Defendant’s deliberate actions caused Plaintiffs’ manufacturer to stop

manufacturing Plaintiffs’ goods, Plaintiffs’ customers to sharply decrease their orders for the

purchase of Plaintiffs’ goods, and caused Plaintiff to breach its purchase order with a large

customer.

       3.       Defendants’ conduct—including breach of contract, breach of the implied

covenant of good faith and fair dealing, unfair competition, violation of the Delaware Deceptive

Trade Practices Act, tortious interference with prospective business relations, and tortious




                                                 1
   Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 2 of 14 PageID #: 2




interference with contract—is intended to destroy Plaintiffs’ business and has caused Plaintiff

significant harm.

                                         THE PARTIES

       4.      Emerson Quiet Kool Co. Ltd. (“Emerson Quiet Kool”) and Home Easy Ltd.

(“Home Easy,” and together with Emerson Quiet Kool, collectively “Plaintiffs”) are both

Delaware corporations having a principal place of business at 1275 Bloomfield Avenue, Unit

141, Building 16, Fairfield, New Jersey 07004.

       5.      Emerson Electric Co. (“Emerson Electric” or “Defendant”) is a Missouri

corporation with its principal place of business at 8000 West Florissant Avenue, St. Louis,

Missouri 63136.

                                JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action pursuant to at least 28

U.S.C. § 1332 because the parties are citizens of different states and the matter in controversy,

exclusive of costs, interest, attorneys’ fees and expenses, exceeds the sum or value of $75,000.

       7.      This Court has personal jurisdiction over Defendant because it regularly conducts

business in this District and is engaged in systematic and continuous contacts with this District.

       8.      Venue is conferred in accordance with 28 U.S.C. §1391.

                                  FACTUAL BACKGROUND

       A.      The Consent Agreements

       9.      The EMERSON QUIET KOOL trademark was registered with the United States

Patent and Trademark Office (the “USPTO”) in 1979, alleging a first use in commerce in 1949.

       10.     Airwell North America Hong Kong Technologies Ltd. (“Airwell”) acquired the

EMERSON QUIET KOOL mark in 2008.



                                                 2
   Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 3 of 14 PageID #: 3




       11.      In 2009, Emerson Electric filed a cancellation proceeding with the USPTO

alleging abandonment of the EMERSON QUIET KOOL mark. Airwell and Emerson Electric

resolved the matter by consent agreement (the “2009 Consent Agreement”). Exhibit 1. Because

the parties did not “anticipate of any confusion to date arising from the concurrent use of their

respective marks, on or in connection with their respective goods and/or services,” Airwell

consented to the registration of Emerson Electric’s marks and Emerson Electric withdrew its

cancellation petition. Id. ¶¶ 7-8, 11.

       12.      Pursuant to the 2009 Consent Agreement, “[e]ach Party agree[d] not to promote,

advertise or distribute its respective goods and/or services in any way that would lead consumers

to associate it with the other Party or its goods and/or services.” Id. ¶ 9.

       13.      In 2010, Airwell filed an application to register the EMERSON QUIET KOOL

mark for “portable compact residential and wall room air conditioning units” (the “Airwell

Goods”). After the USPTO cited certain Emerson Electric marks as bars to the registration of

Airwell’s application, Airwell and Emerson Electric entered into a second consent agreement

(the “2011 Consent Agreement”). Exhibit 2.

       14.      Because the parties did not “anticipate any confusion arising from the concurrent

use of their respective marks, on or in connection with their respective goods and/or services,”

Emerson Electric consented to the registration of the EMERSON QUIET KOOL mark (referred

to as the “Airwell Mark” in the 2011 Consent Agreement). Id. ¶ 4.

       15.      Pursuant to the 2011 Consent Agreement:

       Emerson hereby consents to registration of the Airwell Mark in the Application and to
       use of the Airwell Mark, in connection with the Airwell Goods, in light of the following:

             a. The Airwell Mark and the Emerson Marks are, or can be made to be, sufficiently
                different in their entireties as to appearance and commercial impression, when



                                                  3
   Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 4 of 14 PageID #: 4




                    taken with the differences between the distinct goods and/or services, such that
                    there is no likelihood of confusion;

                 b. The Airwell Goods and Emerson’s respective goods and/or services are
                    sufficiently different when used in connection with their respective marks.
Id. ¶ 5.

           16.      Similar to the 2009 Consent Agreement, each of the parties agreed “not to

promote, advertise or distribute its respective goods and/or services in any way that would lead

consumers to associate it with the other Party or its goods and/or services.” Id. ¶ 6.

           B.       Emerson Quiet Kool Was Assigned the EMERSON QUIET KOOL Marks

           17.      Midea Group (“Midea”), a Fortune Global 500 Company, manufactures home

appliances including air conditioners, dishwashers, refrigerators, laundry machines, and other

small domestic appliances in China.

           18.      Midea’s customers include retailers such as Walmart, Home Depot, BrandSmart,

MENARDS, and Sears. Midea’s air conditioning business grosses more than $600 million in

sales each year and has approximately 40%-45% of the market share in North America via

Original Equipment Manufacturing (OEM) and Own Brand Management (OBM). An OEM

produces parts and equipment that may be marketed by another manufacturer.

           19.      In 2010, Midea began doing OEM business with Airwell-Fedders under the

Fedders and EMERSON QUIET KOOL brands. From 2012, Midea started making EMERSON

QUIET KOOL products for Airwell-Fedders, including window air conditioners, portable air

conditioners, and dehumidifiers. Those EMERSON QUIET KOOL products were sold to large

accounts in the United States.

           20.      Paragraph 8 of the 2011 Consent Agreement allows the rights provided under the

agreement to be assigned. “Either party may license or assign its respective rights hereunder, in

whole or in part, provided that such license, assignment, or other agreement does not conflict

                                                     4
  Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 5 of 14 PageID #: 5




with the provisions of this Agreement and provided that the parties to the same ratify and

expressly agree to be bound by the terms hereof.” Id. ¶ 8.

       21.      Wei Xiao was Vice President of Midea’s International Division and President of

Midea North America from 2010 to 2013. He was President of Midea’s SDA Global Business

from 2014 to 2016. In his role at Midea, Xiao helped facilitate the transfer of the EMERSON

QUIET KOOL marks and goodwill from Elco Holland BV to American Ductless AC Corp.

American Ductless transferred the trademarks to Emerson Quiet Kool, a Delaware corporation,

in 2014.

       22.      The EMERSON QUIET KOOL marks and goodwill were assigned to Emerson

Quiet Kool in 2017. Emerson Quiet Kool has authorized Home Easy to use the EMERSON

QUIET KOOL marks.

       23.      The following chart shows the assignment history of the EMERSON QUIET

KOOL marks and goodwill.

       Assignor          Assignee                   Date Recorded          Type

National Union           Emerson Quiet Kool         11/4/1983              Assigns the Entire
Electric Corp.           Corp.                                             Interest and the
                                                                           Goodwill
Emerson Quiet Kool       Jepson Corporation         4/30/1990              Merger
Corp.
Jepson Corporation       Falcon Manufacturing       9/27/1991              Name Change
                         Inc.
Falcon Manufacturing     Fedders North              9/27/1991              Assigns the Entire
Inc.                     America                                           Interest and the
                                                                           Goodwill
Fedders North            Airwell Hong Kong 7/8/2008                        Assigns the Entire
America                  Technologies Limited                              Interest and the
                                                                           Goodwill




                                                5
  Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 6 of 14 PageID #: 6




Fedders Hong Co.         Elco Holland BV           12/14/2012            Assigns the Entire
Ltd. (f/k/a Airwell                                                      Interest and the
Hong Kong                                                                Goodwill
Technologies
Limited) (Registration
No. 4,688,893)
Elco Holland BV          American Ductless AC 10/21/2014                 Assigns the Entire
                         Corp                                            Interest and the
                                                                         Goodwill
American Ductless AC Emerson Quiet Kool            2/6/2017              Assigns the Entire
Corp                 Ltd                                                 Interest and the
                                                                         Goodwill

       C.     Emerson Electric Improperly Registers Emerson Quiet Kool’s Mark in
              China

       24.    Unbeknownst to Emerson Quiet Kool, after executing the 2011 Consent

Agreement, Emerson Electric misappropriated the EMERSON QUIET KOOL mark by

registering various EMERSON QUIET KOOL trademarks in China. Emerson Quiet Kool does

not sell products in China under the EMERSON QUIET KOOL Mark.

       25.    Based on those improper trademark registrations, Emerson Electric filed an action

with the Zhongshan Customs Office in the Port of Zhongshan in May 2018. On or around that

time, the Port of Zhongshan detained Emerson Quiet Kool’s goods; specifically, over 600

window air conditioning units worth approximately $1.2 million. Those air conditioning units,

which represent approximately $300,000 in damages to Emerson Quiet Kool, remain at the Port

of Zhongshan today.

       26.    Since May 2018, Emerson Quiet Kool has been unable to export any of its goods

from the Port of Zhongshan and into the United States.

       27.    In 2018, Emerson Electric commenced a legal action in the Chinese Court system

to prevent Emerson Quiet Kool from manufacturing its products in China. In the litigation,

Emerson Electric disclosed evidence showing that it is putting EMERSON QUIET KOOL

                                               6
   Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 7 of 14 PageID #: 7




stickers on Emerson Electric products, and is otherwise marking its products with Emerson Quiet

Kool’s mark.

         28.   As a result of the Chinese lawsuit, Midea stopped manufacturing goods and

products for Emerson Quiet Kool. Moreover, Gree, one of the largest manufacturers of air

conditioners in China, refused to produce goods for Emerson Quiet Kool – as did many other

Chinese manufacturers.

         29.   Emerson Electric’s registration of the EMERSON QUIET KOOL mark, its

lawsuit in China, and its promotion, advertisement and distribution of goods in China under the

EMERSON QUIET KOOL mark has caused confusion in the marketplace, not only by workers

in the Port of Zhongshan, but amongst consumers, retailers, and distributors of air conditioning

units.

         30.   For example, the shipment that was detained in the Port of Zhongshan was bound

for New York Appliances (d/b/a AC & Appliances Wholesaler Corporation), a major distributor

of Emerson Quiet Kool’s goods. Because the shipment was unable to be delivered, Emerson

Quiet Kool breached its 2018 and 2019 purchase orders with New York Appliances. Thereafter,

New York Appliances significantly reduced further 2019 and 20210 purchase orders from

Emerson Quiet Kool. New York Appliances informed Emerson Quiet Kool that it needed a

reliable supplier that could get goods to the United States, and that it wanted to limit its exposure

to any liability to Emerson Electric.

         31.   Retailers of Emerson Quiet Kool products such as Homedepot.com and

Walmart.com also decreased their orders with Emerson Quiet Kool in 2018-2020, citing

confusion as to the ownership of the EMERSON QUIET KOOL trademark and fear of legal

action by Emerson Electric.



                                                  7
   Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 8 of 14 PageID #: 8




          32.   Emerson Electric’s calculated and unlawful actions are designed to destroy

Emerson Quiet Kool’s business. Emerson Quiet Kool’s ability to manufacture its goods and

products in China, and ship them from China to the United States, has been severely limited. As

a result Emerson Quiet Emerson Quiet Kool has suffered millions of dollars of damages from

2018 through the present in lost sales and lost profits.

          33.   Additionally, Emerson Electric’s actions have unfairly locked Emerson Quiet

Kool out of the Chinese market, causing millions of dollars in damages from 2016-2020.

                                        COUNT I
                                  (BREACH OF CONTRACT)

          34.   Plaintiffs reallege and incorporate by reference the above allegations as if set forth

fully herein.

          35.   The 2011 Consent Agreement is a valid and binding contract.

          36.   Defendant consented to Emerson Quiet Kool’s registration of the EMERSON

QUIET KOOL mark and use of the EMERSON QUIET KOOL mark in connection with

“portable compact residential and wall room air conditioning units.”

          37.   Defendant also agreed in the 2011 Consent Agreement “not to promote, advertise

or distribute its respective goods and/or services in any way that would lead consumers to

associate it with the other Party or its goods and/or services.”

          38.   Defendant breached the 2011 Consent Agreement by registering the EMERSON

QUIET KOOL in connection with “portable compact residential and wall room air conditioning

units.”

          39.   Defendant further breached the 2011 Consent Agreement by marking its goods

and products with the EMERSON QUIET KOOL marks in promoting, advertising, and

distributing its goods.

                                                  8
   Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 9 of 14 PageID #: 9




       40.      As a direct and proximate result of Defendant’s breach of the 2011 Consent

Agreement, Plaintiffs have suffered and will continue to suffer significant harm.

                                      COUNT II
                          (BREACH OF THE IMPLIED COVENANT
                           OF GOOD FAITH AND FAIR DEALING)

       41.      Plaintiffs reallege and incorporate by reference the above allegations as if set forth

fully herein.

       42.      Delaware law implies a covenant of good faith and fair dealing in all contracts.

       43.      The implied covenant of good faith and fair dealing requires that Defendant

refrain from arbitrary or unreasonable conduct that has the effect of preventing Emerson Quiet

Kool from receiving the benefit of its bargain.

       44.      Defendant breached the implied covenant of good faith and fair dealing in

connection with the 2011 Consent Agreement by registering the EMERSON QUIET KOOL in

China in connection with “portable compact residential and wall room air conditioning units.”

       45.      Defendant further breached the implied covenant of good faith and fair dealing in

connection with the 2011 Consent Agreement by marking its goods and products with the

EMERSON QUIET KOOL marks in promoting, advertising, and distributing its goods in China.

       46.      As a direct and proximate result of Defendant’s breach of the implied covenant of

good faith and fair dealing, Plaintiffs have suffered and will continue to suffer significant harm.

                                         COUNT III
                                   (UNFAIR COMPETITION)

       47.      Plaintiffs reallege and incorporate by reference the above allegations as if set forth

fully herein.

       48.      Emerson Quiet Kool had a reasonable expectancy of entering a valid business

relationship with Midea, Gree, and other Chinese manufacturers of air conditioners.

                                                  9
 Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 10 of 14 PageID #: 10




       49.       Emerson Quiet Kool had a reasonable expectancy of entering a valid business

relationship with New York Appliances, HomeDepot.com, Walmart.com, and other retailers for

the sale of Emerson Quiet Kool air conditioners.

       50.       Defendant’s unlawful registration of the EMERSON QUIET KOOL mark in

China and intentional marking of its products with the EMERSON QUIET KOOL mark

wrongfully interfered with Emerson Quiet Kool’s expectancy that it would enter into further

manufacturing orders with Midea, and future manufacturing orders with Gree and other

manufacturers in China.

       51.       Defendant’s unlawful registration of the EMERSON QUIET KOOL mark in

China and intentional marking of its products with the EMERSON QUIET KOOL mark

wrongfully interfered with Emerson Quiet Kool’s expectancy that it would enter into further

purchase orders with New York Appliances, HomeDepot.com, Walmart.com, and other retailers.

       52.       As a direct and proximate result of Defendant’s wrongful acts, Plaintiffs have

suffered and continue to suffer significant harm and irreparable injury.

                                   COUNT IV
                (TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS)

       53.       Plaintiffs reallege and incorporate by reference the above allegations as if set forth

fully herein.

       54.       Emerson Quiet Kool had a reasonable probability of further business

opportunities with Midea for future manufacturing of its air conditioners. Emerson Quiet Kool

also had reasonable probabilities of business opportunities with Gree and other Chinese

manufacturers of air conditioners.

       55.       Defendant’s unlawful registration of the EMERSON QUIET KOOL mark in

China and intentional marking of its products with the EMERSON QUIET KOOL mark

                                                  10
 Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 11 of 14 PageID #: 11




wrongfully and intentionally interfered with Emerson Quiet Kool’s opportunities to enter into

further manufacturing orders with Midea, and future manufacturing orders with Gree and other

manufacturers in China.

       56.      Emerson Quiet Kool had a reasonable probability of further business

opportunities with New York Appliances, HomeDepot.com, Walmart.com, and other retailers for

the sale of Emerson Quiet Kool air conditioners.

       57.      Defendant’s unlawful registration of the EMERSON QUIET KOOL mark in

China and intentional marking of its products with the EMERSON QUIET KOOL mark

wrongfully and intentionally interfered with Emerson Quiet Kool’s opportunities to enter into

further purchase orders with New York Appliances, HomeDepot.com, Walmart.com, and other

retailers for the sale of Emerson Quiet Kool air conditioners.

       58.      As a direct and proximate result of Defendant’s wrongful acts, Plaintiffs have

suffered and continue to suffer significant harm and irreparable injury.

                                    COUNT V
                     (TORTIOUS INTEFERENCE WITH CONTRACT)

       59.      Plaintiffs reallege and incorporate by reference the above allegations as if set forth

fully herein.

       60.      Defendant knows that Emerson Quiet Kool has purchase orders with retailers in

the United States. Specifically, Defendant knows that Emerson Quiet Kool has purchase orders

with New York Appliances, Homedepot.com, and Walmart.com.

       61.      Defendant knowingly and intentionally registered Emerson Quite Kool’s

trademark in China. Defendant knowingly and intentionally brought suit against Emerson Quiet

Kool in China regarding the ownership of that mark. And Defendant knowingly and




                                                 11
 Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 12 of 14 PageID #: 12




intentionally brought a Customs action to stop the distribution of Quiet Kool’s goods through the

Port of Zhongshan.

       62.      As a result of Defendant’s knowing and intentional actions, Emerson Quiet Kool

breached its purchase orders in 2018 and 2019 with New York Appliances. Defendant knowingly

and intentionally caused the Emerson Quiet Kool’s contract with New York Appliances to be

breached.

       63.      As a direct and proximate result of Defendant’s wrongful acts, Plaintiffs have

suffered and continue to suffer significant harm and irreparable injury.

                              COUNT VI
        (VIOLATION OF DELAWARE DECEPTIVE TRADE PRACTICES ACT)

       64.      Plaintiffs reallege and incorporate by reference the above allegations as if set forth

fully herein.

       65.      The Delaware Uniform Deceptive Trade Practices Act, 6 Del. C. 2532 (the “Act”)

is intended to address unfair and deceptive trade practices that interfere with the promotion and

conduct of another’s business.

       66.      Defendant’s registration and use of the EMERSON QUIET KOOL marks is

causing confusion, mistake or deception as to the source, origin, sponsorship or approval of the

products Defendant sells in that consumers and others are likely to incorrectly believe Emerson

Quiet Kool authorizes or controls the sale of those products or that Defendant is associated with

or related to Emerson Quiet Kool.

       67.      Defendant’s registration and use of the EMERSON QUIET KOOL marks is

causing confusion or of misunderstanding as to affiliation, connection, or association of the

products Defendant sells in that consumers and others are likely to incorrectly believe Emerson




                                                 12
 Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 13 of 14 PageID #: 13




Quiet Kool authorizes or controls the sale of those products or that Defendant is associated with

or related to Emerson Quiet Kool.

        68.     Defendant’s registration and use of the EMERSON QUIET Kool marks is a

deliberate, intentional and willful attempt to injure Emerson Quiet Kool’s business, to trade on

Emerson Quiet Kool’s good will and to confuse and deceive consumers.

        69.     As a direct and proximate result of Defendant’s actions, Plaintiffs have suffered

and will continue to suffer significant harm. Plaintiffs’ remedies at law are inadequate to

compensate for this harm and damage.

                                         COUNT VII
                                    (UNJUST ENRICHMENT)

        70.     Plaintiffs reallege and incorporate by reference the above allegations as if set forth

fully herein.

        71.     Alternatively, Defendant’s wrongful conduct against Plaintiffs constitute unjust

enrichment.

        72.     Defendant has been unjustly enriched by destroying a competitor in the United

States, and capturing Plaintiffs’ lost sales and lost profits.

        73.     Defendants’ unjust enrichment is directly related to and is causing Plaintiffs’

impoverishment.

        74.     There is no justification for Defendant’s unjust enrichment and Plaintiff’s

resulting impoverishment.

        75.     Plaintiffs’ remedies at law are inadequate to compensate for this harm and

damage.




                                                   13
 Case 1:20-cv-01449-LPS Document 1 Filed 10/26/20 Page 14 of 14 PageID #: 14




                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment as follows:

      A.    Declaring that Defendant breached the 2011 Consent Agreement;

      B.    Declaring that Defendant breach the implied covenant of good faith and fair dealing

            under the 2011 Consent Agreement;

      C.    Declaring that Defendant engaged in unfair competition;

      D.    Declaring that Defendant tortiously interfered with Emerson Quiet Kool’s

            prospective business opportunities;

      E.    Declaring that Defendant tortiously interfered with Plaintiffs’ contract with New

            York Appliances;

      F.    Enjoining Defendant from using the EMERSON QUIET KOOL trademark;

      G.    Awarding money damages against Defendant for all losses and damages suffered

            by Plaintiff as a result of the acts complained of herein, together with pre-judgment

            and post-judgment interest;

      H.    Awarding attorneys’ fees, expert fees, costs, and expenses; and

      I.    Awarding other and further relief as this Court deems just and proper.

Dated: October 26, 2020                        FISH & RICHARDSON P.C.

                                               /s/ Jeremy D. Anderson
                                               Jeremy D. Anderson (DE Bar #4515)
                                               222 Delaware Avenue, 17th Floor
                                               P.O. Box 1114
                                               Wilmington, DE 19899-1114
                                               Tel: (302) 652-5070
                                               janderson@fr.com

                                               Attorneys for Plaintiffs Emerson Quiet Kool,
                                               Ltd. & Home Easy, Ltd.



                                             14
